Citation Nr: 0630972	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dental trauma (for 
the purposes of dental 
     treatment).

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for skin rashes.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a chest condition.

8.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 
     10 percent disabling.

9.  Entitlement to an increased evaluation for acrocyanosis, 
currently evaluated as 
     10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from July 1958 to January 
1959, from October 1961 to August 1962, and from November 
1962 to May 1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July 1999 and February 1982 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The July 1999 rating action denied increased 
evaluations for the service-connected hypertension and 
acrocyanosis, and denied service connection for residuals of 
dental trauma, skin rashes, hypothyroidism, and acrocyanosis.  
The February 1982 rating action denied service connection for 
defective vision, headaches, and a chest condition.  In July 
2002, the veteran testified before the undersigned at a 
Travel Board hearing at the RO.

In September 2002, the Board issued a decision which denied 
entitlement to service connection for claimed residuals of 
dental trauma and defective vision.  The remaining issues 
were subject to additional development pursuant to a 
Development Memorandum issued in September 2002.  In May 
2003, the regulation, 38 C.F.R. § 19.9(a)(2), authorizing the 
Board to conduct its own development was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As a consequence, the 
Development Memorandum was converted to Remand in October 
2003.

The veteran appealed the Board's September 2002 denial of 
service connection for dental trauma and defective vision to 
the U.S. Court of Appeals for Veterans Claims.  In May 2003, 
a Joint Motion for Remand requested that these issues be 
remanded to the Board for the issuance of notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In June 2003, 
the Court issued an Order directing compliance with the Joint 
Motion.  In December 2003, these issues were remanded to the 
RO for the issuance of VCAA notification.  Copies of the 
Joint Motion and the Court's Order have been made part of the 
record.

The case is again before the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  The evidence does not show that the veteran has a dental 
condition due to a combat wound or other in-service dental 
trauma, and he was not a prisoner of war.

2.  The veteran does not have defective vision which can be 
related to his periods of active military service.

3.  The veteran does not have skin rashes which can be 
related to his periods of service.

4.  The veteran does not have hypothyroidism which can be 
related to his periods of service.

5.  The veteran does not have arthritis which can be related 
to his periods of service.

6.  The veteran does not have headaches which can be related 
to his periods of service.

7.  The veteran does not have a chest condition which can be 
related to his periods of service.

8.  The veteran's hypertension is manifested by a history of 
diastolic readings predominantly of 100 or more, for which he 
has required continuous medication for its control.

9.  The veteran's acrocyanosis is manifested by complaints of 
skin discoloration when exposed to the cold.


CONCLUSIONS OF LAW

1.  Dental trauma was not incurred in service, and the 
criteria for entitlement to VA outpatient dental trauma have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.381, 4.149, 4.150, 17-161-17.165 (2006).

2.  Defective vision was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c), 3.304 (2006).

3.  Chronic skin rashes were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).

4.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).

5.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159. 3.307. 3.309 (2006).

6.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).

7.  A chest condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).

8.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.31, 
Diagnostic Code (DC) 7101 (2006).

9.  The criteria for an evaluation in excess of 10 percent 
for acrocyanosis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
4.31, DC 7122 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2004 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed the veteran of the evidence that was needed 
to substantiate his claims.  He was told what information and 
evidence VA would obtain in his behalf and what evidence and 
information he could submit.  He was further informed that he 
could submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increased ratings are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Also, because the claims for 
service connection are being denied, no disability ratings or 
effective dates will be assigned, so again there is no 
possibility of prejudice to the veteran.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).  The VA General 
Counsel has noted in a precedential opinion, that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant additional 
disability.  VAOPGCPREC 82-90 (1990).

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2005) provides that, in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
inservice incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2006).  

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred in or aggravated in service; that is, what happened 
then.  It does not address the question of either current 
disability or a nexus to service, as to both of which 
competent medical evidence is generally required.  See, e.g., 
Caluza v. Brown, 7 Vet. App. at 504.  Thus, the "clear and 
convincing evidence to the contrary" provision section of 
1154(b), which lessens the evidentiary burden for combat 
veterans, applies only to the service-incurrence element of a 
claim and not to the current disability and service nexus 
elements.  

In general, service connection may be granted for disability 
or injury of the individual teeth and investing tissue shown 
by the evidence to have been incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712.  The provisions of 
38 U.S.C.A. § 1712(a)(1) provide that, regardless of when an 
application is filed, outpatient dental services and 
treatment, and related dental appliances, will be furnished 
for a dental condition or disability that is a service-
connected condition due to combat wounds or other service 
trauma.

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  Prior 
to June 8, 1999, VA regulations provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. §§ 3.382, 4.149 (1998).

The amended regulations, effective June 8, 1999, clarify 
requirements for service connection of dental conditions and 
provide that VA will consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  Further, 38 C.F.R. 
§§ 3.382 and 4.149 were removed, and 38 C.F.R. § 3.381 (2006) 
was extensively revised to clarify requirements for service 
connection of dental conditions and to provide that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  Service connection 
for dental disabilities will be established by service 
records, documentary evidence in the form of reports of 
examinations (dental or physical), duly certified statements 
of dentists or physicians, or certified statements of fact 
from two or more disinterested parties.  The dental 
disability must be shown to have been incurred in or 
aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).  
Malposed teeth with no pathology shown will not be service-
connected.  38 C.F.R. § 3.382(c) (1998).

Under the amended VA regulations, effective June 8, 1999, 
impacted or malposed teeth and other developmental defects 
will not be considered service-connected for treatment 
purposes unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e)(4) (2006).  The rating action should consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred in or aggravated in line of duty 
during active service and, when applicable, to determine 
whether the condition is due to combat or other inservice 
trauma, or whether the veteran was interred as a prisoner of 
war. 

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury was otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2006).

With respect to dental claims, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997).

B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Service connection claims

1.  Dental trauma

The veteran's service medical records (SMRs) do not include 
an enlistment examination.  A dental examination report dated 
"20 Nov" showed that he was missing teeth numbered 1, 3, 4, 
5, 12, 14, 16, 17, 18, 19, 20, 29, 30, 31, and 32.  No other 
dental records from service have been made part of the SMRs.  
His clinical records do not show any evidence of dental 
trauma or other facial injury or trauma.  

Following service, the veteran submitted dental treatment 
records developed between June 1995 and May 2002.  These 
showed various dental procedures being performed.  They did 
not show any dental trauma or other facial injury or trauma.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2002.  He denied suffering any dental 
trauma in service.  Rather, he stated that he had been unable 
to get proper dental treatment that he had needed in service, 
because there were not enough doctors in either Germany or 
Vietnam.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for dental 
trauma has not been established.  The veteran has 
specifically denied experiencing any dental trauma in 
service.  In addition, the service medical records are silent 
as to any evidence of trauma to the teeth or mouth, and no 
residuals of trauma were noted at the time of his separation 
from service.  The veteran was noted to be missing several 
teeth during service; however, there is no suggestion in the 
objective records that these missing teeth were the result of 
in-service trauma.  Finally, there is no post-service link 
between any current dental disorder and trauma to the teeth 
or mouth.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dental trauma.

2.  Defective vision

The relevant evidence of record includes the veteran's SMRs.  
On a June 1963 Report of Medical History (part of a Medical 
Board evaluation), the veteran checked "no" next to having 
eye trouble and wearing glasses.  His uncorrected visual 
acuity was 20/20 bilaterally.  His near vision was noted to 
be "J-1" in each eye.  A cover test was normal at 20 feet, 
and findings of a color vision test were noted as "AOC 
16/17."  At the time of an August 1963 examination, his 
visual acuity was 20/20 bilaterally, his near vision was "J-
3", and there was a normal color test.  His uncorrected 
visual acuity was 20/20 bilaterally at the time of the 
October 1968 examination and he passed the color vision test.  
He checked "no" next to eye trouble and wearing glasses.  
In February 1972, he was recommended for an ophthalmology 
consultation.  A September 1972 clinical note indicated that 
he had been involved in a truck accident 8 months before; he 
was now complaining that his eyelids were sore to touch and 
watery.  The eye clinic noted that his visual acuity was 
20/60 in each eye and that he had a mild "conj" injury to 
each eye.  His pupils were equal and reactive to light and 
accommodation, the fundi were normal, and his lenses were 
clear.  "Bleph" was noted and the he was told to get an 
appointment in the optometry clinic.  In October 1972, this 
clinic noted that his visual acuity was 20/50 in the right 
eye (corrected to 20/25) and 20/70 in the left eye (corrected 
to 20/20).  

A periodic examination was conducted in June 1976.  His 
uncorrected visual acuity for distance was 20/30 in the right 
eye and 20/70 in the left eye.  Near vision was 40 in the 
right eye and 25 in the left eye.  Another examination was 
performed in December 1977.  His uncorrected distance visual 
acuity was 20/50 in the right eye, corrected to 20/30; his 
uncorrected visual acuity in the left eye was 20/50, 
corrected to 20/25 with refraction.  Near visual acuity was 
corrected to 20/30 in the right eye and to 20/20 in the left 
eye.  An eye consultation dated that same day noted 
uncorrected far visual acuity in the right eye of 20/50-1 and 
20/50-2 on the left.  Uncorrected near visual acuity in the 
right eye was 20/25 and 20/30-4 on the left.  The external 
examination was clear and the fundi, media, and slit lamp 
study were all normal.  The diagnoses were slight ambylopia 
in the right eye and otherwise slight compound myopic 
astigmatism.

The veteran underwent a retirement examination in February 
1981.  He reported that he was unable to see well and that he 
had trouble reading; he checked "yes" next to eye trouble.  
His uncorrected distant visual acuity in the right eye was 
20/40+, corrected to 20/40 with refraction.  On the left, his 
uncorrected visual acuity was 20/70+, which corrected to 
20/20 with refraction.  His near visual acuity was 20/40+ in 
the right, which corrected to 20/40; the left eye was 20/70+ 
uncorrected, which corrected to 20/20.  Glasses were 
recommended.  In March 1981, the optometry clinic noted that 
his distant and near visual acuity was 20/40 bilaterally.  
Blurred vision at near was noted.  He was given near vision 
glasses and refraction for distance vision.  The clinical 
impression was mixed astigmatism and presbyopia, as well as 
ambylopia in the right eye.

A VA examination of the veteran was conducted in October 
1981.  It was noted that he had forgotten his glasses.  His 
distance visual acuity without correction in the right eye 
was 20/30-1 correctable to 20/25+2, by pinhole (Ph), and 
distance visual acuity without correction in the left eye was 
20/25-1 correctable to 20/20-1 by pinhole.  Extraocular 
movement was full and the slit-lamp examination and fundi 
were normal.  The clinical impression was of a normal 
examination.

The veteran testified at a personal hearing at the RO in 
February 1983.  He stated that he had not had any visual 
problems prior to service and that he had worn glasses in 
service in Vietnam that had caused headaches.  He was told to 
remove the glasses if the headaches persisted.  He said that 
he currently wore glasses in order to read small print and 
that he had slight headaches.

During a July 2001 VA examination, the veteran denied any 
kind of eye problems, and he denied wearing glasses.  The 
Snellen eye screen without glasses noted visual acuity of 
20/50 on the left and of 20/70 on the right.  A June 2003 VA 
outpatient treatment record noted complaints of nonspecific 
eyelid inflammation and refractive ambylopia.  A June 17, 
2004, note indicated complaints of gradual decreasing 
distance and near vision.  Refractive ambylopia was noted.  
There was no other personal or familial disease reported.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for defective vision 
has not been established.  The SMRs do show that the veteran 
had been seen on several occasions for eye complaints.  He 
had stated that had had vision trouble resulting in blurred 
vision.  He was diagnosed with blepharitis, slight compound 
myopic astigmatism, and presbyopia and ambylopia of the right 
eye.  However, the Board notes that myopic astigmatism is a 
refractive error; as such, it cannot be service-connected.  
Myopia is defined as an "error of refraction," astigmatism 
is defined as an "unequal curvature of the refractive 
surface of the eye," and myopic astigmatism as astigmatism 
"which complicates myopia."  See Dorland's Illustrated 
Medical Dictionary 151, 1094 (28th ed. 1994).  Presbyopia may 
also not be service connected.  Dorland's defines presbyopia 
as an "impairment of vision due to advancing years or old 
age."  Blepharitis is defined as an "inflammation of the 
eyelids."  While this acute condition was noted in service, 
there is no indication that it was ever found after his 
retirement from service.  Thus, it cannot be found that this 
condition resulted in the development of a chronic 
disability.  See 38 C.F.R. § 3.303(b).

Of significance is that the VA examination conducted in 
October 1981 did not show the presence of any defective 
vision related to his period of service.  Ambylopia of the 
right eye, slight compound myopic astigmatism, and presbyopia 
were not found.  In fact, the clinical impression was normal 
(the veteran had forgotten his glasses).  While the veteran 
had stated at his February 1983 personal hearing that he had 
worn glasses in service, he stated that these had caused 
headaches.  The fact remains that the veteran has not 
submitted any objective evidence that he has defective vision 
related to his service.  Even assuming that the veteran has a 
refractive error and presbyopia, his compound myopic 
astigmatism is a form of refractive error and the presbyopia 
is the result of advancing age, and they are not, therefore, 
disabilities for which service connection is appropriate 
under the applicable legislation.  See 38 C.F.R. § 3.303(c).  
It is noted that ambylopia, which had been noted in service, 
is defined as an "impairment of vision without detectable 
organic lesion of the eye."  See Dorland's, supra, at 53.  
However, as noted above, this condition was not found at the 
time of the 1981 separation examination (his eyes were 
described as normal).  Therefore, there is no indication that 
any defective vision is present for which the veteran can be 
service-connected.

3.  Skin rashes

The veteran's SMRs show that his skin was normal at the time 
of his October 1968 re-enlistment examination.  In January 
1970, he was treated for rosacea.  In March and April 1971, 
he had blemishes on the face; the diagnosis was seborrhea, 
which had improved by August 1971.  On September 30, 1971, he 
still had seborrheic patches on the scalp; however, it was 
less and mottled.  By December 1971, this condition had 
improved.  In October 1972, he was seen with a severe rash 
over the body.  The impression was allergic reaction.  In 
1974, he was noted to have actinic keratosis of the face, as 
well as acne rosacea.  Mild rosacea and acne of the face was 
noted in January 1975.  A December 1977 periodic examination 
and the February 1981 separation examination note that his 
skin was normal.

VA outpatient treatment records developed between February 
and September 1985 noted the veteran's complaints of peeling 
of the skin of the feet.  He also had a rash in the groin.  
Tinea cruris was diagnosed.  A February 1987 treatment note 
referred to chronic neurodermatitis.  

The veteran was examined by VA in July 2001.  He had eczema 
patches on the plantar aspect of his feet.  There was no 
dependent edema.  The diagnosis was eczema of the lower 
extremities and dry skin.

VA treatment records developed between March 1999 and 
November 2004 show that he had complained of a mole on his 
back which "burned."  The examination revealed the presence 
of an average mole.  While he complained of a rash on the 
left side in June 2000, the examination was negative.  In 
February 2002, he was seen for a skin rash.  In August 2002, 
his skin was warm and dry to the touch.  In July 2004, he was 
being treated with Lotrimin for a rash on the right leg.  The 
diagnosis was tinea corporis.  

The veteran was examined by VA in December 2004.  At the time 
of that examination, his skin was normal.

The Board concludes, after a careful review of the evidence 
of record, that entitlement to service connection for skin 
rashes has not been established.  While the veteran was seen 
for various skin complaints in service, there is no 
indication that this represented the onset of a chronic 
disability.  Rather, it supports the conclusion that the 
complaints in service were acute and had resolved by his 
discharge.  This conclusion is supported by the normal 
December 1977 periodic examination, the normal February 1981 
separation examination, and the lack of complaints of a skin 
disorder between his 1981 discharge and his first complaint 
of a rash in 1985, over 4 years after his separation.  While 
the veteran has been seen for various complaints of rashes, 
diagnosed as tinea cruris, tinea corporis, and eczema, no 
evidence has been presented to link these complaints with his 
period of service.  Significantly, the VA examination 
performed in December 2004 was negative for any current skins 
disorder.  The veteran has argued that he has a current skin 
disorder related to his service; however, he is not 
competent, as a layperson, to render opinions as to medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for skin rashes.

4.  Hypothyroidism

A review of the veteran's service medical records does not 
show any complaints of, or treatment for, a thyroid 
condition.  The October 1968 re-enlistment examination, June 
1976 and December 1977 periodic examinations, and the 
February 1981 retirement examination were all negative for 
any thyroid disorder.

The veteran was examined in October 1981.  No thyromegaly was 
noted.  A VA outpatient note from March 1999 noted a 
diagnosis of hypothyroidism.  This diagnosis was confirmed by 
the July 2001 VA examination.

The veteran was afforded another VA examination in December 
2004.  The examiner noted that the claims folder had been 
reviewed.  He was taking Synthroid for hypothyroidism.  He 
had never had a goiter or thyroid surgery.  He had no 
problems with fatigue and his mental status was normal.  He 
did not describe any heat or cold intolerance.  The objective 
examination noted that his thyroid was normal.  In October 
2004, his T4 level had been normal.  The diagnosis was 
hypothyroidism, on Synthroid for treatment.

In view of the foregoing, it is found that entitlement to 
service connection for hypothyroidism has not been 
established.  While the disorder was noted to be present in 
1999, there is no indication that it was present during 
service.  Since it did not have its onset during service, 
service connection cannot be awarded.

5.  Arthritis

A review of the veteran's service medical records does not 
show any complaints of or treatment for arthritis.  The 
October 1968 re-enlistment examination, June 1976 and 
December 1977 periodic examinations, and the February 1981 
retirement examination were all negative for any arthritis.

The veteran was examined by VA in October 1981; no arthritis 
was found.  In fact, he had denied a history of back pain and 
the objective examination had found full range of motion.  
Another VA examination was conducted in January 2005.  He 
asserted that he had a back disorder that had begun in 
service.  The examiner had reviewed the claims folder.  There 
was an undated service medical record that referred to 
stomach and back pain.  The impression was possible 
gastritis; no arthritis was found.  In January 1972, the 
veteran had been involved in a truck accident, after which 
had complained of aching in the neck.  The impression was 
muscle strain secondary to a motor vehicle accident.  During 
this examination, the veteran denied any current problems 
with the back and he denied having any functional limitations 
related to his back.  The examination was completely within 
normal limits.  The diagnosis was of no evidence of a low 
back injury.  No arthritis of any joint was found.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for arthritis 
has not been established.  The evidence of record does not 
show that this disorder was present in service or to a 
compensable degree within one year after the veteran's 
retirement from service.  In fact, there is no current 
diagnosis of this disorder.  Therefore, absent a current 
disability and a disease in service, there is no direct or 
presumptive basis upon which to award service connection for 
arthritis.

6.  Headaches

Review of the SMRs does not show any complaints of, or 
treatment for, a headache condition.  While the veteran wore 
glasses in service that he said caused headaches, these 
ceased when he stopped wearing the glasses.  The October 1968 
re-enlistment examination, the June 1976 and December 1977 
periodic examinations, and the February 1981 retirement 
examination were all negative for any headaches.

The post-service treatment records do not show any treatment 
for headaches.  The October 1981 VA examination also made no 
mention of any headaches.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for headaches has not 
been established.  Initially, there is no indication that the 
veteran developed a chronic headache disorder in service.  
While he did have some transient headaches related to wearing 
glasses in service, there is no indication that any headache 
disability was ever diagnosed in service.  Moreover, there is 
no indication in the objective record that the veteran 
currently suffers from a headache disorder.  Therefore, there 
is evidence of record that the veteran has headaches for 
which service connection is justified.  As a consequence, 
service connection cannot be awarded.

7.  Chest condition

A review of the veteran's service medical records does not 
show any complaints of, or treatment for, any chest 
complaints.  The October 1968 re-enlistment examination, June 
1976 and December 1977 periodic examinations, and February 
1981 retirement examination were all negative for any 
disorder of the lungs.

The veteran was examined by VA in October 1981.  His lungs 
were clear to auscultation and percussion.  Another VA 
examination was performed in September 1982.  His lungs had 
clear breath sounds with resonant percussion notes over both 
pulmonary areas.  A chest X-ray was negative.

Chest X-rays from February 1985 and April 1999 noted no 
active infiltrates in the veteran's lungs.  VA treatment 
records developed between March 1999 and November 2004 
repeatedly showed that his lungs were clear.  He underwent 
another VA examination in December 2004.  His chest was noted 
to be clear.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a chest condition 
has not been established.  There is no evidence that any 
chest disorder was present in service, or that such a 
condition currently exists.  Therefore, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a chest condition.

B.  Increased evaluation claims

1.  Hypertension

The relevant evidence of record includes VA treatment records 
showing that, in 1998 and 1999, the veteran's blood pressure 
readings were 186/98 and 191/86 in June 1998 and 161/54 in 
March 1999.  Upon VA examination in July 2001, his blood 
pressure reading was 121/63.

VA treatment records developed between March 1999 and 
November 2004 noted that his blood pressure ranged between 
125-180/61-90.  He was diagnosed with hypertension under good 
control with medication.

The veteran was re-examined by VA in December 2004.  He 
stated that because he had hypertension, he was concerned 
about his heart.  However, he had never been told that he had 
heart disease.  He said that he had never complained of chest 
pain or shortness of breath.  His blood pressure readings 
were 133/71 (sitting), 138/79 (standing), and 163/87 (lying).  
His heart displayed a regular rate and rhythm and there were 
no signs of congestive heart failure.  The chest X-ray showed 
no evidence of heart enlargement.  The diagnosis was 
essential hypertension, with no heart disease noted.

According to DC 7101, a 10 percent evaluation is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected hypertension has not been 
established.  The evidence of record does not show that the 
veteran's blood pressure has been manifested by diastolic 
pressure predominantly 110 or more or by systolic pressure 
predominantly 200 or more.  Rather, his diastolic pressure 
has not gone above 90 and his systolic pressure has not gone 
above 180.  Moreover, his condition is well controlled with 
the continuous use of medication.  Therefore, it cannot be 
found at this time that the veteran's hypertension warrants 
the assignment of an evaluation in excess of 10 percent.


2.  Acrocyanosis

The veteran is service-connected for acrocyanosis, which is 
defined by Dorland's, supra, as a condition marked by 
symmetrical cyanosis of the extremities with persistent, 
uneven, mottled blue or red discoloration of the skin of the 
digits, wrists, and ankles, and with profuse sweating and 
coldness of the digits.

The relevant evidence of record includes a VA examination of 
the veteran conducted in December 2004.  The examiner noted 
that there was no description of any direct observation of 
acrocyanosis found in the record.  He said that in service, 
he had often gotten "too cold."  He did not indicate any 
specific treatment that he had received.  He did not describe 
any cold sensitization or Raynaud's phenomenon at the time of 
this examination.  He had no paresthesias or numbness in his 
hands.  There were no frostbite scars and no breakdown of any 
of his skin.  He said that his hands would turn "purple" 
when exposed to the cold.  There was no excess sweating.  He 
denied getting any treatment for any skin disorders or for 
any previous cold injury.  The objective examination noted 
that his skin was normal.  There were no scars from any 
previous cold injury present.  His nails were normal, as was 
a neurological evaluation.  The joint examination was within 
normal limits and his peripheral pulses were normal.  The 
diagnosis was no cold injury documented; no acrocyanosis was 
observed.

Under DC 7122, a 10 percent evaluation is warranted for the 
residuals of a cold injury manifested by arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent evaluation 
requires arthralgia or other pain, numbness or cold 
sensitivity, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the service-connected acrocyanosis has not been established.  
While the veteran has complained of sensitivity to the cold 
as a result of his acrocyanosis, there is no objective 
indication of any tissue loss (his skin was described as 
normal) or of nail abnormalities (the recent examination 
noted that his nails were normal).  There were no changes in 
the color of his skin and there was no indication of numbness 
or locally impaired sensation (he was neurologically normal 
at the time of the December 2004 VA examination).  There was 
also no objective indication that he had any hyperhidrosis or 
X-ray evidence of any abnormalities.  Therefore, there is no 
suggestion that an evaluation in excess of 10 percent is 
justified.

3.  Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, there is absolutely no objective evidence that 
the veteran's service-connected hypertension or acrocyanosis 
has had any adverse effect upon his ability to obtain and 
maintain employment.  Moreover, there is no indication that 
he has had frequent periods of hospitalization for the 
treatment of these conditions.  The Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

Entitlement to service connection for dental trauma (for the 
purposes of dental treatment) is denied.

[Continued on next page]


Entitlement to service connection for defective vision is 
denied.

Entitlement to service connection for skin rashes is denied.

Entitlement to service connection for hypothyroidism is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a chest condition is 
denied.

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for acrocyanosis, 
currently evaluated as 10 percent disabling, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


